Exhibit 10.2

 

AMENDMENT NO. 2

 

TO JANUARY SECURITIES PURCHASE AGREEMENT

 

AND CONVERTIBLE NOTES

 

This Amendment No. 2 to January Securities Purchase Agreement and Convertible
Notes (this “Amendment”) is entered into as of June 1, 2018, by and between
Helios and Matheson Analytics Inc., a Delaware corporation (the “Company”), and
the investor signatory hereto (the “Holder”), with reference to the following:

 

A. Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of January 11, 2018, by and between the Company and the Holder (the
“January Securities Purchase Agreement”), the Company issued to the Holder, (i)
senior subordinated convertible notes, in the aggregate original principal
amount of $25 million, convertible into shares of Common Stock, in accordance
with the terms thereof and (ii) senior secured convertible notes, in the
aggregate original principal amount of $35 million, convertible into shares of
Common Stock, in accordance with the terms thereof (together, the “January
Notes”).

 

B. Pursuant to Section 4(w) of the January Securities Purchase Agreement, as
amended by Amendment No. 1 to the January Securities Purchase Agreement, the
Company covenants to, among other things, hold a special meeting of stockholders
for approval of resolutions providing for the issuance of the Securities
(comprised of the January Notes and the Conversion Shares) in accordance with
Nasdaq Listing Rule 5635 by no later than June 1, 2018 (the “Stockholder Meeting
Deadline”).

 

C. The Company and the Holder desire to extend the Stockholder Meeting Deadline
until August 1, 2018.

 

D. The Holder, alone, constitutes the Required Holders as of the date of this
Amendment.

 

E. Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed to them in the January Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Amendment to Section 4(k) of the January Securities Purchase Agreement;
Waiver. The amount “200%” set forth in Section 4(k) of the January Securities
Purchase Agreement is hereby amended to be “100%” (equal to 3,407,654 shares of
Common Stock (subject to proportionate adjustment for any stock split, dividend,
stock combination, recapitalization or other similar transaction) as of the date
of this Amendment), until the earlier of the Stockholder Approval Date (as
amended pursuant to Section 2 of this Amendment) or the Stockholder Meeting
Deadline (as amended pursuant to Section 2 of this Amendment), after which the
number “100%” therein shall be amended to be “200%” automatically and without
any further action on the parties to this Amendment required. The Holder hereby
waives any Event of Default (as defined in the January Notes) that may have
arisen on or prior to the date of this Amendment solely as a result of the
Company failing to reserve the Required Reserve Amount (as in effect prior to
this Amendment). The foregoing waiver shall not apply to any Event of Default
occurring after the date of this Amendment.

 

 

 

 

2. Amendment to Section 4(w) of the January Securities Purchase Agreement. The
first sentence of Section 4(w) of the January Securities Purchase Agreement is
hereby amended and restated in its entirety as follows:

 

“The Company shall provide each stockholder entitled to vote at an annual or
special meeting of stockholders of the Company (the “Stockholder Meeting”),
which shall be promptly called and held not later than August 1, 2018 (the
“Stockholder Meeting Deadline”), a proxy statement, in a form reasonably
acceptable to the Buyers and Kelley Drye & Warren LLP, at the expense of the
Company, with the Company obligated to reimburse the expenses of Kelley Drye &
Warren LLP incurred in connection therewith, soliciting each such stockholder’s
affirmative vote at the Stockholder Meeting for approval of resolutions (the
“Stockholder Resolutions”) providing for the issuance of all of the Securities
in accordance with Nasdaq Listing Rule 5635 (the “Stockholder Approval,” and the
date the Stockholder Approval is obtained, the “Stockholder Approval Date”), and
the Company shall use its reasonable best efforts to solicit its stockholders’
approval of such resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve such resolutions.

 

3. Amendment to Section 11(a) of January Notes. The amount “200%” set forth in
Section 11(a) of the January Notes is hereby amended to be “100%” (equal to
3,407,654 shares of Common Stock (subject to proportionate adjustment for any
stock split, dividend, stock combination, recapitalization or other similar
transaction) as of the date of this Amendment), until the earlier of the
Stockholder Approval Date (as amended by Section 2 of this Amendment) or the
Stockholder Meeting Deadline (as amended by Section 2 of this Amendment), after
which the number “100%” therein shall be amended to be “200%” automatically and
without any further action on the parties to this Amendment required. The Holder
hereby waives any Event of Default (as defined in the January Notes) that may
have arisen on or prior to the date of this Amendment solely as a result of the
Company failing to reserve the Required Reserve Amount (as in effect prior to
this Amendment). The foregoing waiver shall not apply to any Event of Default
occurring after the date of this Amendment.

 

4. Transfer Agent Instructions. The Company and the Holder hereby agree that the
Irrevocable Transfer Agent Instructions shall be supplemented with a letter
substantially in the form attached hereto as Exhibit A, which the Company shall
execute and deliver to its transfer agent no later than the Business Day
immediately following the date of this Amendment.

 

5. Current Issued and Outstanding and Reserved Shares. The Company hereby
represents and warrants to the Holder that, (a) as of the date of this
Amendment, the Company has 500,000,000 shares of Common Stock authorized, (ii)
as of May 30, 2018, the Company had 153,927,839 shares of Common Stock issued
and outstanding and an aggregate of 277,363,962 shares of Common Stock reserved
for issuance pursuant to outstanding securities that are convertible into or
exercisable for Common Stock and other obligations of the Company, after giving
effect to this Amendment and Amendment No. 1 to the Securities Purchase
Agreement, dated November 6, 2017, between the Company and the buyers signatory
thereto, and the convertible notes issued pursuant thereto.

 

 2 

 

 

6. Ratifications. Except as otherwise expressly provided herein, the January
Securities Purchase Agreement and January Notes are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects.

 

7. Miscellaneous Provisions. Section 9 of the January Securities Purchase
Agreement is hereby incorporated by reference herein, mutatis mutandis.

 

8. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Amendment, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Securities
Exchange Act, as amended (the “1934 Act”), and attaching this Amendment, to the
extent it is required to be filed under the 1934 Act, as an exhibit to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
this Amendment or as otherwise disclosed in the 8-K Filing, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Holder or any of their affiliates, on the other hand, shall terminate.

 

[The remainder of the page is intentionally left blank]

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned Holder and the Company have executed this
Amendment as of the date set forth on the first page of this Amendment.

 

  COMPANY:       HELIOS AND MATHESON ANALYTICS INC.       By: /s/ Theodore
Farnsworth     Name: Theodore Farnsworth     Title:   Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the undersigned Holder and the Company have executed this
Amendment as of the date set forth on the first page of this Amendment.

 

  HOLDER:       HUDSON BAY MASTER FUND LTD       By: Hudson Bay Capital
Management LP, its investment manager         By: /s/ George Antonopoulos    
Name: George Antonopoulos     Title:   Authorized Signatory

 

 

 

 

Exhibit A

 

[ex10-2_001.jpg]

 

Transfer Agent Instructions

 

June 1, 2018

 

Computershare Trust Company, N.A.

462 South Fourth Street

Louisville, KY 40202

 

Re:Decrease of Reserve Shares

 

Ladies and Gentlemen:

 

This instruction letter is delivered by Helios and Matheson Analytics Inc., a
Delaware corporation (the “Company”), in connection with the shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), issuable
upon the conversion of (i) Series A-1 senior subordinated convertible notes in
the aggregate principal amount of $25,000,000 (the “Series A Notes”); and (ii)
Series B-1 senior secured convertible notes in the aggregate principal amount of
$35,000,000 (the “Series B Notes,” and together with the Series A Notes, the
“Notes”). The Company delivered an instruction letter on January 23, 2018 to
reserve 5,244,756 shares of Common Stock (the “Reserve Shares”) for issuance
upon conversion of the Notes by the holders (the “January 23, 2018 Letter”). A
copy of the January 23, 2018 Letter is attached hereto for your reference. The
account number for the reserve established pursuant to the January 23, 2018
Letter is “R78”.

 

This letter constitutes a written instruction by the Company to decrease the
amount of the Reserve Shares to 3,407,654 shares of Common Stock, effective
immediately.

 

[Signature page follows]

 

 

IN WITNESS WHEREOF, the Company has caused these Transfer Agent Instructions to
be duly executed and delivered as of the date set forth above.

 

  COMPANY:       HELIOS AND MATHESON ANALYTICS INC.         By:       Stuart
Benson     Chief Financial Officer

 

 

